Deposition of Isaac Church.
Isaac Church, a witness produced, sworn and examined in this cause, on the part of the libellant, deposeth and faith, That he was on board the sloop Argo, commanded by the libellant in the above cause, in the beginning of September, anno Domini 1779, a vessel in the service of the United States — That early in the morning they saw a sail, and gave chace, and about eleven o’clock came up with and engaged her, and after a short time she surrender’d, which proved to be the brig Betsey, from St. Kitts bound to New York, a letter of marque, carrying eight guns--That deponent was ordered on board, and directed to proceed to New London — That the captain’s name was Leech, and the cargo consisted of about two hundred and fourteen puncheons of rum — That about two o’clock the same day [and not before] they saw three sail to windward, with the wind to the westward, and by their course and sail found they were in pursuit — That they ran away all night, and in the morning saw three sail to windward, which he believes were the same vessels they had seen *108the day before — That they kept company still with the Argo, and about nine o’clock they came up with British colours flying, and captain Talbot seeing them coming up, and finding it impracticable to escape with his prize, gave them orders to do the best they could for themselves, and about the middle of the day the three vessels came up, and fired under British colours ; at the second fire, they hauled down their colours, which were British reversed, according to the custom of prizes, when they boarded them, and took charge of the vessel — That the three vessels above mentioned were, the brig Patty, capt. Prole, the brig Hibernia, capt. Angus, and another brig commanded by capt. Thomson, all from Philadelphia ; the first and sail bound for Spain, and the other, as he understood, for Tenerisse— That captain D--, who was a passenger on board capt. Prole, was sent, at the particular request of the deponent, on board the Betsey, to prevent the plundering which capt. Prole’s men were committing — That every man belonging to the Argo was taken out, and she was mann’d by their own men, except one of the Argo’s, who was sent back again, after a strict examination — That when deponent was sent on board the Patty, he saw a boatwain and
a sailmaker, whom he knew, and who were taken by the Argo about ten days before out of a vessel from London, and sent prisoners to Philadelphia. — That deponent, in conversation with capt. D-, told him he was fure they were British because of the boatswain and sailmaker aforesaid being there (* who, the deponent said, he thought had escaped from their guard to get to New York) and D-said they were not, but were shipped at Philadelphia, being prisoners there, and taken out of the jail — That, finding it
*109Jan. 22, 1783.
impossible to regain the prize, they all enter’d on board capt. Prole, and proceeded on the voyage with him — That at the time they were pursued, they were within about forty-eight hours sail of New London, as the weather then was. — Deponent says, he is not interested in the event of this cause, for that he himself was not originally shipped on board of the Argo, but had been retaken out of a vessel bound to New York, about a fortnight before, and kept on board by captain Talbot, who was an acquaintance, and promised to carry him home.
ISAAC CHURCH.
Sworn to Jan. the 20th, 1783.
before Fran. Hopkinson.
Memorandum. The words [and not before] interlined in the fifteenth line were inserted at the request of the above Isaac Church, and sworn to, before
Fran. Hopkinson.
Deposition of George West.
GEORGE WEST, a witness produced on the part of the libellants in the above cause, deposeth and faith, That he sailed from New London, in the state of Connecticut, on the twelfth day of August, in the year of our Lord one thousand seven hundred and seventy-nine, on board the sloop Argo, commanded by Silas Talbot, and belonging to the United States of America, bound on a cruise against the enemies of the said states — That on the sixth day of September, in the year aforesaid, being at sea, *110they captured a brigantine called the Betsey, under British colours, and bound from the Island of Montserrat to the city of New-York, then in the possession of the enemies of the United States ; the said brigantine being, at the time of the said capture, under the command of John Russel, a subject of the king of Great Britain, armed with eight guns, manned with fourteen men, and loaded with 214 puncheons of rum, and several tierces, he thinks about ten — That the deponent was appointed prize-master, and put on board the said brigantine with eleven men, and ordered to carry her to New London — That the deponent proceeded on his voyage, pursuant to his said orders, until the next day, being the seventh of the said month of September ; being then in the latitude of 39° 4' north, and longitude 71° 24' west, he saw three brigantines under British colours, who gave him chase, and came up with him — That one of them fired on him, upon which he struck — That they proved all to be from the port of Philadelphia, the one which fired named the Patty, and commanded by John Prole, who examined the deponent, and was informed by him that the vessel which he commanded was a prize to the sloop Argo, then in fight-That captain Prole examined the papers on board the Betsey, and, finding no copy of the Argo’s commission, made prize of her, altho’ the deponent produced his written orders from his captain — That captain Prole ordered the deponent, and the eleven men with him, on board his own vessel, and took from the Betsey two fix-pounders, and a quantity of the powder and ball, and put a prize mailer and some men of his own on board her — That captain Prole carried the deponent to Spain — That the deponent cannot tell whether either of the three brigantines aforefaid were in fight at the time of the capture of the Betfey by the Ar *111go — That at the time of the seizure of the said prize by captain Prole, she had the British colours flying with the Union downwards — That this deponent is not mediately or immediately interested in the event of this cause — And further this deponent faith not.
GEORGE WEST.
Sworn to this 4th of April, 1783,
before
Fran. Hopkinson.
Deposition of Joseph Peck.
CAPTAIN Joseph Peck, of Providence, in the Rate of Rhode Island, a witness produced, sworn and examined on the part of the libellant in this cause, depo-, seth and faith — That the price of Jamaica spirits in the town of Providence aforefaid, in October, 1779, was two dollars hard money the gallon ; and that the deponent, about that time, gave two dollars in silver per gallon for Jamaica spirits in Providence, which was as cheap as he believes he could buy it for — That the quantity this deponent bought was ten gallons, and no more — That deponent does not know what was the price of Jamaica spirits after the month of October aforefaid.
JOSEPH PECK.
Sworn to this 21st of June, 1783,
before
Fran. Hopkinson.
*112W— D—'s Deposition.
W- D-, of the city of Philadelphia, merchant, being duly sworn as a witness in this cause, on the part of the respondents, deposeth and faith — That on or about the first day of September, in the year 1779, as a passenger, he sailed from Philadelphia on board the brigantine Patty, commanded by John Prole, bound on a voyage to Cadiz — That they sailed from the Capes of Delaware the sixth of the same month of September, at two o’clock post meridiem, in company with the brigantine Achilles, commanded by captain George Thomson, and the Hibernia, commanded by captain John Angus— That about ten o’ clock ante meridiem, on Monday morning of the same day, the said three brigantines, the Patty, the Achilles and Hibernia, all being within hale of each other, and becalmed, this deponent heard a firing of cannon, and being on the quarter deck of the brig Patty, he looked towards the place from whence the report came, and saw a thick smoke, which being immediately dispersed, this deponent saw two sail very distinctly, one of which afterwards proved to be the brigantine Betsey, and the other, as the deponent was informed by George West and Isaac Church, was the sloop Argo — That when this deponent first saw the brig Betsey and sloop Argo, the Betsey was with a light breeze, standing towards the three brigs Patty, Achilles and Hibernia — That from the time this deponent heard the firing, and saw the Betsey and sloop Argo, it was more than one hour before the firing ceased, during all which time the brig Betsy was tending towards the Patty, Achilles and Hibernia. After the firing ceased this deponent saw the sloop run close to the *113brig Betsey, and then they both sailed away from the brigs Patty, Achilles and Hibernia, but did not get out of sight of them until the evening, and that then the wind springing up, the Patty, Hibernia and Achilles chased the brig Betsey and sloop — -That about daybreak the next morning, this deponent, from on board the Patty, discovered two fail, which afterwards proved to be the brig Betsey and sloop which they had chased the night before, the sloop being ahead of the Betsey ; the Patty was the first of the three brigs that came up with the Betsey, and fired a gun at her, the brig Betsey then having an English jack flying, which she struck, but he cannot say whether or not it was reversed : when the brig Patty fired (at the brig Betsey) she had an English jack at her fore-top-mast head — That a boat from the Achilles was the first that went on board the brig Betsey — That this deponent, at the request of captain Prole, went on board the brig Betsey, together with other persons from the Patty, to examine and make report, who and what the brig Betsey was — That before the deponent went on board the brig Betsey, she was haled by the brig Patty, and the people on board the Betsey answered, she was from Montserrat. When on board the brig Betsey, the deponent saw George West, who called himself prize master, Isaac Church, and others, to the exact number of names mentioned in the English papers found on board the Betcey, which specified the master and number of men belonging to the Betsey. The said George West then said, that he was prize master of the brig Betsey ; and the said George West and Isaac Church both said, that she was a prize to the sloop Argo, commanded by captain Talbot, who had taken the said brig Betsey three days before, and that they were going to a port in New England, which this deponent does not recollect *114—The deponent and others from the brig Patty did not believe what Church and West told them; they asked West and others on board the Betsey, if they had a copy of captain Talbot’s commission, they answered the deponent that, they had not: nor did George West, or any other person, produce or shew any writing (at that time) from captain Talbot, or any other, calling the brig Betsey a prize, or giving any directions concerning her — That deponent opened the folds of the main sail of the Betsey, and saw a shot-hole in it fresh, very black, and which smelt strong of powder — That he shewed it to the said Isaac Church, and observed to him, that it proved that the brig Betsey was not taken three days before, at the same time telling Church that there had been a rain within that time, which would have altered the appearance of the shot-hole —That the laid Isaac Church, notwithstanding, still affected that the Betsey had been taken three days before. Whilst this deponent was on board the brig Betsey, the hoop was ahead failing from her, and upon the said Isaac Church saying that the sloop was the Argo that had taken the brig Betsey, the brigs Achilles and Hibernia endeavoured to speak her, but could not come up with her; and upon the said Church’s saying, that captain Talbot was not a man that would run away from one of them, if they would not both chase, the brig Achilles then chased alone, but could not get up with the sloop, she going before the wind. Upon which, the deponent desired the said Isaac Church to make a signal to the sloop that they were friends, and that the sloop should come to, but he answered that he had no signal to make — That afterwards captain Prole, Angus and Thomson, in the presence of this deponent, consulted what they should do with the brig Betsey, and being of opinion that the said George *115West and Isaac Church had not told them the truth, and concluding, from all circumstances, either that the brig Betsey was a British vessel bound for New York from the Island of Montserrat, as the custom house papers on board her mentioned, or else that she was the same brig that they had seen engaged with the sloop the day before, and as the said brigs the Achilles, Patty, and Hibernia were armed, present, and in sight of the sloop and brigantine Betsey during their engagement and when the brig Betsey struck, they, the said captains Prole, Angus and Thomson, were of opinion, that the officers and seamen on board the brigantines Achilles, Patty and Hibernia, were entitled to shares in the prize brig Betsey. Thereupon, the said captains Prole, Angus and Thomson, put a prize master, of the name of M‘Neal, and several seamen from each of the brigs Hibernia, Patty and Achilles, on board the brig Betsey, with orders to sail for the port of Philadelphia ; and the said George West and Isaac Church were ordered and came on board of the brig Patty, and went in her to Cadiz — That afterwards, on their passage to Cadiz, this deponent, captain Prole, Mr. John Groves, the said George West and Isaac Church, frequently conversed freely together relative to the brig Betsey and her capture ; and this deponent has heard the said George West and Isaac Church declare, that the brig Betsey was taken only the day before that captain Prole, Angus and Thomson took her out of the possession of the said West and Church. And the said West and Church both declared, that they had alledged that the brig Betsey had been taken three days before that time, hoping that they should have been believed and suffered to have gone on. And that the reason why West and Church had endeavoured to deceive them was, that the said George West and Isaac Church, and *116others on board the brig Betsey, thought that the brigs Patty, Achilles and Hibernia were the same three vessels which they had seen the day before during the engagement between the sloop Argo and brigantine Betsey, and the capture of the said brigantine Betsey ; and also thinking that the sloop Argo’s share of the brig Betsey would be but small when divided with the brigs Hibernia, Patty and Achilles — That the deponent also heard a seaman, whose name he does not now recollect, who belonged to the brig Betsey before the was taken, and was on board of her when taken possession of by captain Prole, Angus and Thomson, say, that the brig Betfey was taken only the day before she was so taken possession of by captains Prole, Angus and Thomson, and that during the engagement of the sloop Argo with the brig Betsey, he and the other people on board the brig Betsey saw three brigs, and the brig Betsey was bearing down for the said three brigs, and in fight of them when fire struck — That this deponent remembers, when on their passage to Cadiz, the said George West came from his watch on deck into the cabin very wet (as it was raining) and as he was changing his cloaths, he took a paper out of his pocket and shewed it to this deponent, saying it was a paper he hoped would have saved the prize. The deponent read the paper, which was then wet; it contained but a few lines, and appeared incorrect, but signified that the said West was to proceed with the brig Betfey to some port in New England — That the deponent immediately returned the paper to the said George West, and that the said George West then tore in pieces the said paper, in the prefence of this deponent — That until the time when the said George West shewed this deponent the said paper, in the manner abovementioned, this deponent never did fee or hear of the said paper, or any *117written order whatever from captain Talbot concerning the brig Betsey, neither from the said George West, Isaac Church, nor captains Prole, Angus, Thomson, nor any other person whatsoever — That this deponent, at none of the times abovementioned, nor before, nor since, was not, nor is interested either in the vessels or cargoes of the brigs Achilles, Patty and Hibernia, or either of them — That this deponent has conversed with captain Silas Talbot, relative to the capture of the brig Betsey, and the said Silas Talbot declared to this deponent, that the brig Betsey was taken by the sloop Argo, the day before the brig Betsey was taken by the brigs Patty, Achilles and Hibernia, and this deponent doth further say, that he is in no wife interested in the event of this cause.
W- D-•
Sworn to, this 1st of July, 1783,
before
Fran. Hopkinson.
W-D-being cross-examined on the part of the libellant faith, that during the action, he could not fee any colours of either of the two vessels engaged — that the brig was under fail, but the sloop being astern, he cannot say whether she was under sail or not. That during the night after they lost sight of them, they hauled their course. as high up as north-east and by east, in order to cut the vessels off from New-York; and had a fresh wind. That next day when they came up with the Betsey, captains Prole, of the Patty, and Thomson, of the Achilles, took out some cannon and stores from the Betsey. That Thomson took two fix pounders with shot, and Prole
*118took about 100 pounds of powder and some small arms, to the number of twelve or fourteen, and four or fix ten gallon kegs of rum, and two coils of cordage, and they both took some match-rope. — That a particular account was taken of every article which they took from the Betsey. Deponent recollects nothing more being taken than what he has mentioned — That Church was at first left on board the Betsey ; but afterwards taken out, because M'Neal the prize-master was afraid of him — That the Argo’s people were all taken out of the Betsey except two or three, one of whom was a negro — That he had heard a few days before they had sailed from Philadelphia a doctor at the coffee house relating, that the sloop Argo, a New England privateer, of which the doctor said he was the surgeon, had taken the Dublin Cutter, which, he said, was fitted out from New-York full of men of war’s men; but cannot tell whether Thomson, Angus or Prole knew of this— That he never heard of the Argo before — That he never heard any cannon fired by the brig Betfey or floop Argo after the time mentioned in the deposition, when he supposed the brig Betsey struck — That they continued the course of north-east and by east in the night after they first saw the brig and sloop until eleven o’clock, and then bore away about east fouth-east — And further this deponent faith not.
W-D-.
Sworn to, this 1st July, 1783,
before
Fran. Hopkinson.

 This parenthefis is interlined.